Citation Nr: 1235881	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sinus headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Previously, the Board remanded the Veteran's claim for further development in February 2009.  The February 2009 Board remand instructed that the Veteran should be afforded a VA examination in conjunction with the claim on appeal.  As will be discussed below, although such an examination was scheduled by the RO in April 2009, the Veteran failed to report and has not provided good cause.  The case has been returned to the Board for appellate review.  Although the Veteran did not present for the April 2009 VA examination, the record reflects that he was afforded the opportunity to do so, as instructed by the Board in the February 2009 remand.  Accordingly, the Board's remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The probative evidence of record does not show that sinus headaches are causally or etiologically related to the Veteran's military service.



CONCLUSION OF LAW

Sinus headaches were not incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claim now before the Board, the RO sent the Veteran a letter in March 2008, prior to the initial adjudication of his claim in March 2008, which met the notice requirements for a claim for service connection.  Specifically, VA informed him in the letter about the information and evidence necessary to substantiate the claim for service connection including the need for evidence showing the existence of a disability and a connection between his service and that disability on page five of the letter under the caption "What the Evidence Must Show."  On pages five and six of the letter, VA informed him "How VA Determines the Disability Rating" and gave him examples of evidence often used in assigning a disability rating.  On page six of the letter, VA informed him "How VA Determines the Effective Date" and provided examples of the evidence it looks to establish an effective date.

With regard to the information and evidence that VA would seek to provide and the information and evidence he was expected to provide, VA notified the Veteran in the March 2008 letter of what evidence he should provide on pages one and two of the letter under the heading "What Do We Still Need from You?"  He was also informed of the evidence that VA would seek to provide on page four of the letter.  Accordingly, all notice requirements with regard to a claim for service connection have been met in this case.

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records and all identified and available post-service private and VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  As noted above, pursuant to the Board's February 2009 remand, the Veteran was scheduled for a VA examination in April 2009.  However, the Veteran failed to report for the examination.  Under these circumstances, the Board finds that there was substantial compliance with its February 2009 remand.  See Stegall, 11 Vet. App. at 271; Dyment, 13 Vet. App. at 146-47 (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Discussion

On a March 1973 inservice physical examination, the Veteran denied frequent or severe headache or sinusitis.

The Veteran's March 1974 separation examination report noted "sinus headaches, no treatment sought, NCNS ([no complications no sequelae])."

After separation from service, the first evidence of record noting the Veteran's complaint of sinus headaches is a March 2007 statement from the Veteran's private physician, Dr. P.M.  Dr. M. noted that the Veteran's service treatment records showed a diagnosis of sinus headaches and that he currently had the same diagnosis.  Dr. M. further noted that it was more likely than not that the Veteran developed sinusitis with headaches on active duty and he continued to have these problems to the present time.

In a June 2007 letter, Dr. M. stated that he was currently treating the Veteran for sinus problems with headaches (sinusitis) and that he reviewed the Veteran's service treatment records, which showed a diagnosis of sinus headaches on active duty.  Dr. M. further stated that "[s]inusitis is inflammation or infection of the mucous membranes that line the inside of the nose and sinuses...Sinusitis may last only a short time (acute sinusitis), or it may be an ongoing problem that, without treatment, never completely goes away (chronic sinusitis)."  Dr. M. then opined that "[the Veteran's] problems with his sinusitis with headaches...more likely than not started on active duty and he continues to be treated today for these conditions."

In a February 2008 letter, Dr. M. stated that he was currently treating the Veteran for sinus problems with sinus headaches and that he reviewed the Veteran's service treatment records.  It was noted that the Veteran complained of sinus headaches on his 1974 separation examination.  Dr. M. further stated that "[h]eadaches can last for hours and days.  While the causes of headaches are unknown, they are thought to be related to changes in the brain as well as genetic causes.  Some causes can be fatigue, bright lights, head trauma and many other factors.  Headache suffers may go years without a headache developing and some suffer they (sic) monthly."  Dr. M. then opined that "[the Veteran's] problems with his sinus headaches more likely than not started on active duty and he continues to be treated for this condition today."

As to a current disability of sinus headaches, the medical evidence of record shows that the Veteran has been seen by Dr. M. for sinusitis with headaches or sinus headaches.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Further, the record includes three separate statements from the same private physician, Dr. P.M., who opined that the Veteran's problems with sinus headaches more likely than not started on active duty.  However, the Board finds that these statements are not adequate to establish service connection for sinus headaches.  Dr. M.'s March 2007 statement simply did not provide any explanation for the conclusion that "it is more likely than not that [the Veteran] developed sinusitis with headaches on active duty."  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, although the June 2007 and February 2008 private medical opinions from Dr. M. explained the definition and frequency of sinusitis or stated various causes for headaches, they do not provide a supporting rationale as to why the Veteran's sinus headaches were at least as likely as not related to his active service.  In this regard, medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions.  See Miller v. West, 11 Vet. App. 345, 348 (1998).

As such, the medical evidence in this case relevant to the etiology of the current sinus headaches-specifically, the private medical opinion provided by Dr. M.-is not probative as to whether the Veteran's sinus headaches are etiologically related to his active service.

With regard to the Veteran's own lay contention, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, in this case, to the extent that the Veteran contends that his current sinus headaches today are as likely caused by his active duty service as some other cause or etiology for the sinus headaches is a medical matter requiring medical evidence for its resolution.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding etiology do not constitute competent evidence on which the Board can make a service connection determination.

As discussed earlier, the Board remanded the case for a clarifying medical opinion in February 2009, however, the Veteran failed to report to the examination.  His failure to cooperate with VA has made it impossible to obtain the evidence.  If a veteran desires help with his claim, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street.").  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  Therefore, the Board is now compelled to adjudicate the Veteran's claim based on the existing record, and it concludes that the preponderance of the evidence is against the claim for service connection for sinus headaches.  See 38 C.F.R. § 3.655.

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the Board concludes that service connection for sinus headaches is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


ORDER

Service connection for sinus headaches is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


